DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 12 May 2022 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 1-9, 11-12, and 14-21.  Claims 1-21 remain pending in the application. 

Drawings
Applicant’s amendment to Claim 18 is accepted, and the corresponding objection is hereby withdrawn.
Claim Objections
Applicant’s amendment to Claim 2 is accepted, and the corresponding objection is hereby withdrawn.

Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the amended claim 21, the rejection is withdrawn.

Applicant’s arguments, see pages 8-20, filed 12 May 2022, with respect to the previous rejection(s) of claim(s) 1 -21, under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
Applicant appears to argue that Examiner’s reliance on the individual references previously disclosed amounts to improper hindsight reasoning.  Applicant’s Arguments consists of several pages (9-12) of what each individual reference does not teach, and a summary of In Re Ravi Vaidyanathan.  Applicant then states (pg 16) “there is no motivation or suggestion, whether from Dhellemmes '658, Dhellemmes '991, Herry, Sassi, or Jean or any generalized "known principle in the art" to modify Dhellemmes '658 with Dhellemmes '991, Herry, Sassi, and/or Jean to arrive at the claimed invention as a whole, as recited in claims 1-21.”.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant specifically argues (pg 11-12) against Examiner’s reliance on Herry to teach “"the bottom panel comprising at least one through passage leading into said or each at least one confined space to allow gas to circulate between said or each at least one confined space and the internal space of the insulating box-section."
Examiner disagrees, noting that Herry clearly teaches that the purpose of  “interstices” (defined by Cambridge Dictionary as “a space between things”) is to “leave spaces….between the insulation panels 2 to enable gas flow (para 71)” with a further goal of “prevent(ing) combustible gas from entering an explosive concentration range” and place the “insulation barrier 1 under negative pressure”.  
This teaching of Herry is the same (and for the same purposes) as Applicant’s disclosure at paragraphs 53-54.  One of ordinary skill in the art would have incentive to form a through passage as taught by Herry as explained in the previous Office Action (to protect against expansion and compression stresses associated with temperature changes during ocean travel). The rejection therefore stands.

Applicant also specifically argues (pg 13) against Examiner’s reliance on Sassi to teach a confined space with "sealant beads Longitudinal and transverse (61)".  Applicant specifically argues (pg 14, line 1) “The beads "61" of Sassi have been cited only paragraph [0070] and shown only on figure 2”, and Applicant’s overall argument appears to be drawn to an allegation that one of ordinary skill in the art does not have enough guidance from Sassi to determine that “Sassi shows "sealant beads longitudinal and transversal beads", as indicated by the examiner in figure 2”.
	Examiner disagrees, noting that the Applicant’s “sealant beads 60, 61”, disclosed for the purpose of “compensate(ing) for the gaps in the support wall relative to a flat reference surface (Specification , para 48) is exactly analogous to Sassi’s teachings at Col 8, lines 4-14:   “In a known fashion, these variances are compensated by applying the panels 54 against the supporting structure via beads of polymerizable resin 61 which make it possible, from an imperfect supporting structure surface, to obtain a cladding consisting of adjacent panels 54 having second boards 58 which, as a whole, define a surface with virtually no variance with respect to the desired theoretical surface.”
Indeed, Sassi not only teaches Applicant’s disclosure concerning “sealant beads” (recognized by one of one of ordinary skill to be “polymerizable resin”), but additionally states that using “beads” (or resin) for gap compensation is “known.”  The rejections therefore stand.


Additional Examiner Notes Concerning the Present Application
Regarding the disclosure and Claims 1-21, Examiner again notes for the record (see previous Office Action) that Applicant’s present disclosure appears to consist of features previously described in other disclosures that were assigned to the same Assignee.  For the present application, Examiner has provided several examples of prior art exclusively from the collection of previous disclosures from various inventors, all with the same Assignee.  
	Examiner further notes that the Office’s database of disclosures currently contains over 40 separate documents from Assignee, each essentially disclosing “a sealed and thermally insulating vessel for storing a fluid…” and/or “a sealed insulating tank in which the secondary insulating barrier, the secondary sealing membrane, and the primary insulating barrier essentially consist of a set of prefabricated panels juxtaposed on the supporting structure.”
	Although Assignee has used different terms in the previous disclosures to describe the similar features, many (if not all) of these disclosures contain at least one feature found in the present Application.
	For the sake of clarity, Examiner summarizes the prior art currently applied to the present disclosure:
Prior Art
Disclosure Summary
Dhellemmes '658
(US 7464658) 5/11/06
“Sealed, thermally insulated tank” consists of tank walls fixed to the load-bearing structure of a ship, a box with panels, 1st and 2nd “sealing barriers”, 1st and 2nd “insulating barriers”.
Dhellemmes '991
(US 7555991) 9/22/05
“Self-supporting timber box with panels”, 1st and 2nd “insulating barriers”, holes enabling an inert gas to be circulated in the secondary insulating barrier.
Herry
(US 20170276295)
9/28/17
“Sealed and thermally insulating vessel”, secondary thermal insulation barrier and sealing membrane, holes with diameters “around 30 mm wide” enabling an inert gas to be circulated in the secondary insulating barrier.
Sassi
(US 20170138537)
5/18/17
“Sealed insulating tank”, secondary insulating barrier and sealing membrane, “prefabricated panels” (e.g., “box”) with “sealing strips” (e.g., “sealing beads”).
Jean
(US 20140124086)
5/8/14
“Sealed and thermally insulative tank”, “a plurality of juxtaposed insulation blocks”, said blocks containing “grooves”.

The above referenced art is discussed in detail in the section below titled “Claim Rejections - 35 USC § 103”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dhellemmes '658 in views of Dhellemmes '991, Herry, and Sassi.
Regarding Claim 1,  Dhellemmes '658 discloses a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure (entire invention),
said tank comprising a tank wall fixed on a support wall of the support structure (Col 1, lines 15-16),
 the tank wall comprising, in the thickness direction, from the outside to the inside of the tank (Col 1, lines 17-18):
 a thermally (Col 1, line 16) insulating barrier (Col 1, line 20) retained on the support wall (entire invention), and 
a sealed membrane (Col 1, lines 20-21 and Col 12, lines 30-33) supported by the thermally insulating barrier (Col 1, lines 20-21),
 the thermally insulating barrier comprising a plurality of juxtaposed insulating box-sections ("caissons" 7, Col 8, lines 30-40 and Fig 1),
 one of said insulating box-sections comprising a cover panel (Col 1, lines 33-37) forming a support surface for the sealed membrane, side panels (Col 2, lines 5-10) and a bottom panel ("base panel", Col 1, line 36),
 the bottom panel and the cover panel being established parallel to each other ("parallelepipedal caissons", Col 1, lines 32-33) and parallel to the support wall ("at least one panel extending parallel to said tank wall", Col 1, lines 25-26),
 the side panels connecting the bottom panel to the cover panel so as to delimit an internal space of the insulating box-section ("space" defined by "parallel load-bearing spacers interposed between a cover panel and a base panel" at Col 1, lines 35-36)

    PNG
    media_image1.png
    525
    657
    media_image1.png
    Greyscale

Further regarding Claim 1,  Dhellemmes '658 appears to be silent on:
 a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, the internal space being filled with a gas-permeable heatproof lining, and
through holes being provided in the side panels to allow gas to circulate between the internal space of the insulating box-section and an environment of the insulating box-section.
Dhellemmes '991, however, teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure,  
the internal space being filled with a gas-permeable heatproof lining (Item 3 and Col 5, lines 34-37, wherein the lining is made of solid foam materials in a particulate or fibrous form, and therefore "gas-permeable"), and 
through holes being provided in the side panels to allow gas to circulate between the internal space of the insulating box-section and an environment of the insulating box-section (Item 20 and Col 5, lines 37-47).
The advantages of Dhellemmes '991's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Dhellemmes '991’s teachings to Dhellemmes '658s disclosures by adding heat-proof foam lining and through holes allowing the insertion of inert gas in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
Further regarding Claim 1, Dhellemmes '658 as modified by above is silent on a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, the bottom panel comprising at least one through passage leading into said or each at least one confined space to allow gas to circulate between said or each at least one confined space and the internal space of the insulating box-section.
Herry, however, teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, the bottom panel comprising at least one through passage (Fig. 6, item 12) leading into said or each at least one confined space to allow gas to circulate between said or each at least one confined space and the internal space of the insulating box-section (para 71).
The advantages of Herry's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Herry’s teachings to Dhellemmes '658's modified disclosures by constructing the bottom panel to include through passages allowing the insertion of inert gas in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
Further regarding Claim 1, Dhellemmes '658 as modified by above appears to be silent on a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure,  
wherein the bottom panel comes into abutment on the support wall by means of sealant beads disposed between the support wall and the bottom panel to compensate for gaps in the support wall relative to a reference plane, and
the sealant beads being disposed in the form of at least one closed outline delimiting at least one confined space between the support wall and the bottom panel.
Sassi, however, teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, 
wherein the bottom panel (54) comes into abutment on the support wall (99) by means of sealant beads (61) disposed between the support wall (99) and the bottom panel (54) to compensate for gaps in the support wall relative to a reference plane (Col 8, lines 4-14), and
the sealant beads (61) being disposed in the form of at least one closed outline (Sassi, Fig. 2, Examiner's annotations) delimiting at least one confined space between the support wall (99) and the bottom panel (54 and Col 8, lines 4-14).

    PNG
    media_image2.png
    655
    762
    media_image2.png
    Greyscale

The advantages of Sassi's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sassi’s teachings to Dhellemmes '658's modified disclosures by using strip sealant in the form of “beads” in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
Regarding Claim 2, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the side panels comprise transverse side panels (Dhellemmes '991, Item 12) and longitudinal side panels (Dhellemmes '991, Item 13), the transverse side panels being established perpendicular to the longitudinal side panels (Dhellemmes '991, Col 4, lines 45-62), the transverse side panels comprising the through holes (Dhellemmes '991, Items 20 and Col 5, lines 37-47).
Regarding Claim 3, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the sealant beads (Sassi, Item 61) comprise transverse beads and longitudinal beads, the transverse beads being disposed in line with the transverse side panels, and the longitudinal beads being disposed between the transverse beads.
	Further regarding Claim 3,  Dhellemmes '658 as modified above teaches the claimed invention, to include sealant beads (Sassi, para 70).  Sassi’s teachings do not specifically mention the alignment of said beads with regard to the panels or each other.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to align the beads to whatever shape was desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
	In the present case, Sassi teaches “applying the panels 54 against the supporting structure via beads of polymerizable resin 61” for the purpose of compensating variances (e.g. “filling gaps”) in the support structure.  This is the same material, structure, and purpose disclosed by Applicant in Specification, paras 5 and 48.  Although Sassi does not disclose resin applied in a directional manner, one of ordinary skill in the art would know to apply such resin (“beads”) in a directional manner best suited to filling in gaps.
Regarding Claim 4, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the longitudinal beads (Sassi, Item 61) are disposed in line with the longitudinal side panels (Sassi, Examiner's annotations).
Regarding Claim 5, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein said insulating box-section further comprises support spacers (Dhellemmes '991, Fig 4, 14) disposed in the internal space in order to divide the internal space into a plurality of compartments, the support spacers being established parallel to the longitudinal side panels (Dhellemmes '991, Col 5, lines 1-11), a support spacer being placed between two consecutive through holes (Dhellemmes '991, Fig 3, which is a side view of Fig 2, and clearly shows holes 20 in spacer 14).
Regarding Claim 6, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the longitudinal (Sassi, Item 61) beads are disposed in line with the support spacers.
Regarding Claim 11, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the bottom panel (Herry, Item 11) comprises a plurality of through passages (Herry, Item 12) assuming the shape of holes (Herry, Fig. 6, which depicts passage 12 as a hole).
Regarding Claim 12, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein at least one of said holes leads into each confined space (Herry, Col 6, lines 39-42, enable flow…inside…barrier 1).
Regarding Claim 13, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the diameter of said holes is between 15 and 30 mm, and preferably between 25 and 30 mm (Herry, Col 6, lines 48-49, "around 30 mm wide")..
Regarding Claim 14, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the thermally insulating barrier (Dhellemmes 991, Item 2) is a secondary thermally insulating barrier (Dhellemmes '991,  Col 1, line 17) and the sealed membrane (Dhellemmes 991, Item 5) is a secondary sealed membrane (Dhellemmes '991,  Col 1, line 18), the tank wall further comprising a primary thermally insulating barrier disposed on the secondary sealed membrane (Dhellemmes '991,  Col 1, lines 19-21) and a primary sealed membrane supported by said primary thermally insulating barrier (Dhellemmes '991,  Col 1, lines 21-22).
Regarding Claim 19, Dhellemmes '658 as modified above teaches a vessel for transporting a low-temperature liquefied gas, the vessel comprising a hull and a tank according to Claim 1 disposed in the hull (Dhellemmes '658, Col 8, lines 22-25).
Regarding Claim 20, Dhellemmes '658 as modified above teaches a transfer system for a low-temperature liquefied gas, the system comprising a vessel according to Claim 19, the system comprising
the system comprising a vessel (Dhellemmes '658, Col 8, lines 22-25) according to Claim 19, (with) insulated pipelines (Sassi, paras 38 -39) arranged so as to connect the tank installed in the hull of the vessel to a floating or onshore storage installation and a pump for inducing a flow of low-temperature liquefied gas through the insulated pipelines, from or to the floating or onshore storage installation (Sassi, para 39), to or from the tank of the vessel (Sassi, para 39).
Regarding Claim 21, Dhellemmes '658 as modified above teaches a method for loading or offloading a vessel according to Claim 19, comprising routing a low- temperature liquefied gas through insulated pipelines, from or to a floating or onshore storage installation, to or from the tank of the vessel (Sassi, para 39).
Regarding Claim 15, Dhellemmes '658 discloses an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, 
said insulating box-section comprising a cover panel (Col 1, lines 33-37), side panels (Col 2, lines 5-10) and a bottom panel ("base panel", Col 1, line 36) and assuming the general shape of a rectangular parallelepiped (Col 8, line 45),
the bottom panel and the cover panel being established parallel to each other ("parallelpipedal", Col 8, line 45),
 the side panels connecting the bottom panel to the cover panel so as to delimit an internal space of the insulating box-section ("space" defined by "parallel load-bearing spacers interposed between a cover panel and a base panel" at Col 1, lines 35-36)
 the internal space being filled with a gas-permeable heatproof lining ("perlite", Col 1, lines 32-34).
	Further regarding Claim 15, Dhellemmes '658 appears to be silent on an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, (with) through holes being provided in the side panels to allow a gas to circulate in the insulating box-section.
	Dhellemmes '991, however, teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas,  through holes being provided in the side panels to allow a gas to circulate in the insulating box-section (Dhellemmes '991, Item 20 and Col 5, lines 37-47),
The advantages of Dhellemmes '991's teachings include a leak-tight structure for use with flammable material during ocean travel.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Dhellemmes '991’s teachings to Dhellemmes '658s disclosures by adding through holes allowing the insertion of inert gas in order to gain the advantages of a leak-tight structure for use with flammable material during ocean travel.
Further regarding Claim 15, Dhellemmes '658 as modified above appears to be silent on an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, the bottom panel comprising at least one through passage connecting a first internal face to the external face and leading into said one or each of said at least one closed zone.
	Herry, however, teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas,  the bottom panel comprising at least one through passage  (Herry, Fig. 6, item 12) connecting a first internal face to the external face and leading into said one or each of said at least one closed zone (Herry, para 71).
The advantages of Herry's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Herry’s teachings to Dhellemmes '658's modified disclosures by constructing the bottom panel to include through passages allowing the insertion of inert gas in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
Further regarding Claim 15, Dhellemmes '658 as modified above appears to be silent on an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas,  wherein sealant beads are disposed on an external face of the bottom panel,  the sealant beads being arranged in the form of at least one closed outline delimiting at least one closed zone on the external face.
	Sassi, however, teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, wherein sealant beads (Sassi, Item 61) are disposed on an external face of the bottom panel (Sassi, 54 and Col 8, lines 4-14), the sealant beads being arranged in the form of at least one closed outline delimiting at least one closed zone on the external face (Sassi, Examiner's annotations).
	The advantages of Sassi's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sassi’s teachings to Dhellemmes '658's modified disclosures by using strip sealant in the form of “beads” in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
Regarding Claim 16, Dhellemmes '658 as modified above teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, wherein the at least one through passage comprises a groove (Jean, Item 5) passing through the one or each closed zone (Jean, para 17).
Regarding Claim 17, Dhellemmes '658 as modified above teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, wherein the bottom panel (Herry, Item 11) comprises a plurality of through passages (Herry, Item 12) assuming the shape of holes (Herry, Fig. 6, which depicts passage 12 as a hole).
Regarding Claim 18, Dhellemmes '658 as modified above teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, wherein at least one of said holes leads into each closed zone (Dhellemmes '991, Item 20 and Col 5, lines 37-47).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dhellemmes '658 in views of Dhellemmes '991, Herry, and Sassi, and in further view of Jean.
Regarding Claim 7, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the at least one through passage comprises a groove (Jean, Item 5) passing through the one or each confined space (Jean,para 17).
	Further regarding Claim 7, Jean, however, teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the at least one through passage comprises a groove (Jean, Item 5) passing through the one or each confined space (Jean, para 17).

    PNG
    media_image3.png
    710
    755
    media_image3.png
    Greyscale

	The advantages of Jean's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Jean’s teachings to Dhellemmes '658's modified disclosures by using strip sealant in the form of “beads” in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
Regarding Claim 8, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein  the groove (Jean, Item 5) extends over an entire width of the bottom panel (Jean, Item 28).
Regarding Claim 9, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the groove (Jean, Item 5) extends parallel to the transverse side panels (Jean, Examiner's annotations) and is disposed so as to partition the bottom panel into two equal parts.
	Further regarding Claim 9,  Dhellemmes '658 as modified above teaches the claimed invention, although Jean’s Fig 1 appears to depict multiple instances of Item 5 (which would not equate to “two equal parts” as claimed by Applicant.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to only include one instance of Item 5 (thereby achieving “two equal parts” as desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
	Examiner further notes that in the present disclosure, Applicant has not stated any specific reason for dividing the bottom panel into “two equal parts”.  It appears the disclosure of “multiple parts” as described by Jean would work equally as well.
Regarding Claim 10, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the width of the groove (Jean, Item 5) is between 2 and 12 mm, preferably between 4 and 8 mm, and ideally is 5 mm.
	Further regarding Claim 10,  Dhellemmes '658 as modified above teaches the claimed invention, however, Jean does not specifically define a width of the groove.  However, It would have been an obvious matter of design choice to modify the groove to whatever width was desired, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Felius (US 2009/0223974) discloses thermally insulated container (1) for storing liquefied gas (80). The container (1) comprises: a load bearing structural outer shell (2); a continuous first liquid barrier (40), during use being in contact with the liquefied gas (80); a first thermally insulating panel layer (11); a second liquid barrier (20); a second thermally insulating panel layer (10); first connectors (35) for connecting the first panel layer (11) to one of the second panel layers (10); second connectors (15) for connecting at least one of the second panel layers (10) to the outer shell (2); wherein the first panel layer (11) and at least one of the second panel layers (10) comprise through going passages for partially receiving the first and second connectors (35, 15).  Additionally, the panels 10a and 11a may be shaped such that the front faces 10b and back faces 11c form channels at selected points between the layers 10 and 11 e.g. for facilitating purging with inert gas before commissioning or decommissioning of the container 1. These channels may further be used during use of the container 1 to monitor the liquid and vapour tightness of the liquid barriers 20 and 40.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753